EXHIBIT 10.1

PLATINUM UNDERWRITERS HOLDINGS, LTD.
AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE PLAN
Effective October 21, 2014

The Board of Directors of Platinum Underwriters Holdings, Ltd. (the “Company”)
has determined that it is in the best interests of the Company and its
shareholders to amend and restate the Platinum Underwriters Holdings, Ltd.
Change in Control Severance Plan (as so amended and restated, the “Plan”), which
provides severance benefits to certain of the employees of the Company and its
Subsidiaries in the event of a termination of employment following a Change in
Control. The purpose of the Plan is to secure the continued services, dedication
and objectivity of such employees of the Company and its Subsidiaries in the
event of any possibility or occurrence of a Change in Control without concern as
to whether such employees might be hindered or distracted by personal
uncertainties and risks created by any such possible or actual Change in
Control.

1. DEFINITIONS. The following definitions shall apply for purposes of the Plan:

(a) “Annual Bonus” means a Participant’s target annual bonus for the year in
which the Date of Termination occurs.

(b) “Base Salary” means the highest annual rate of salary or wages (excluding
all bonus and incentive compensation) payable by the Company and its
Subsidiaries to a Participant during the 12-month period immediately prior to
such Participant’s Date of Termination.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means: (A) the willful and continued failure of a Participant to
perform substantially his or her duties with the Company (other than any such
failure resulting from his or her incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to such
Participant by the Board which specifically identifies the manner in which the
Board believes that he or she has not substantially performed such duties,
(B) the willful engaging by a Participant in illegal conduct or gross misconduct
which is demonstrably and materially injurious to the Company or its affiliates,
or (C) a Participant’s conviction of, or plea of guilty or nolo contendere to, a
felony or other crime involving moral turpitude. For purposes of this paragraph,
no act or failure to act by a Participant shall be considered “willful” unless
done or omitted to be done by such Participant in bad faith and without
reasonable belief that such Participant’s action or omission was in the best
interests of the Company or its affiliates. Cause shall not exist unless and
until the Company has delivered to a Participant a copy of a resolution duly
adopted by three-quarters (3/4) of the entire Board (excluding such Participant
if he or she is a Board member) at a meeting of the Board called and held for
such purpose (after reasonable notice to such Participant and an opportunity for
such Participant, together with counsel, to be heard before the Board), finding
that in the good faith opinion of the Board an event set forth in clauses (A),
(B) or (C) has occurred and specifying the particulars thereof in detail.

(e) “Change in Control” shall have the meaning ascribed to such term in the
Company’s 2006 Share Incentive Plan.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the Compensation Committee of the Board.

(h) “Date of Termination” means the date on which a Participant’s employment
with such Participant’s Employer terminates by reason of a Qualifying
Termination.

(i) “Effective Date” means the date set forth in Section 15(b) of this Plan as
the effective date of this Plan.

(j) “Employer” means the Company or any Subsidiary that employs a Participant.

(k) “409A Change in Control” means a Change in Control that is also a change in
ownership or effective control of the Company (or a change in the ownership of a
substantial portion of the Company’s assets) within the meaning of Treas. Reg.
§1.409A-3(i)(5).

(l) “Good Reason” means the occurrence of any of the following events within the
two-year period following a Change in Control without a Participant’s express
written consent:



  (A)   the Company reduces such Participant’s Base Salary or the target for a
Participant’s annual bonus;



  (B)   the Company reduces the scope of such Participant’s duties,
responsibilities or authority (including reporting responsibilities);



  (C)   any requirement of the Company that such Participant be principally
based in any location other than the location in which such Participant was
principally based immediately prior to the Change in Control; or



  (D)   a breach by the Company of any of the material provisions of any
employment agreement between such Participant and the Company.

In the event that a Participant voluntarily consents to any reduction or change
described above in lieu of exercising his or her right to resign for Good Reason
and delivers such consent to the Company in writing, then such reduction or
change shall not constitute “Good Reason” hereunder, but such Participant shall
have the right to resign for Good Reason under this Plan as a result of any
subsequent reduction or change described above.

In no event will a Participant have the right to terminate his or her employment
for Good Reason unless (i) such Participant provides written notice to the
Company within ninety (90) days after the initial occurrence of the event or
condition that gives such Participant the right to terminate his or her
employment for Good Reason and (ii) the Company has not cured such Participant’s
right to terminate his or her employment for Good Reason within thirty (30) days
of the receipt of such written notice by the Company. In no event will a
Participant have the right to terminate his or her employment for Good Reason
more than two years after the initial occurrence of the event or condition that
gives such Participant the right to terminate his or her employment for Good
Reason. A Participant’s right to terminate his or her employment for Good Reason
shall not be affected by such Participant’s incapacities due to mental or
physical illness and such Participant’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason.

Notwithstanding the foregoing, in the event that a Participant is a party to an
employment agreement with the Company that defines Good Reason, such definition
will apply to such Participant for purposes of this Plan rather than the
definition set forth above.

(m) “Participant” means each of those employees of the Company or its
Subsidiaries listed on the Severance Benefit Schedule.

(n) “Plan” means this Platinum Underwriters Holdings, Ltd. Amended and Restated
Change in Control Severance Plan.

(o) “Qualifying Termination” means (i) a termination of a Participant’s
employment by the Employer other than for Cause during the two-year period
following a Change in Control or (ii) a termination of a Participant’s
employment by such Participant for Good Reason during the two-year period
following a Change in Control. Termination of a Participant’s employment on
account of such Participant’s death or on account of such Participant’s
disability, as defined under the Employer’s long-term disability plan, shall not
be treated as a Qualifying Termination.

(p) “Separation from Service” shall have the meaning ascribed to such term in
Section 409A of the Code.

(q) “Severance Benefit” means the benefit payable in accordance with Section
3(b) of this Plan.

(r) “Severance Benefit Schedule” means the schedule of Participants and their
assigned Tiers, as determined from time to time in accordance with this Plan.

(s) “Severance Multiple” means the multiple assigned to one of three Tiers in
which a Participant is placed pursuant to the authority granted in Section 2(b)
of this Plan, which multiple shall be used to determine such Participant’s
Severance Benefit, as follows:

     
Tier
  Severance Multiple
 
   
Tier 1
Tier 2
Tier 3
  200%
100%
50%

(t) “Specified Employee” shall have the meaning ascribed to such term in
Section 409A of the Code.

(u) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% of the assets or liquidation or dissolution.

2. ELIGIBILITY; AUTHORITY.

(a) Eligibility. Each Participant shall be eligible to participate in this Plan.
Notwithstanding the foregoing, if a Participant ceases to be an employee of the
Company or any Subsidiary prior to a Change in Control, such Participant shall
have no further rights under this Plan; provided, however, that if (i) such
Participant’s employment is terminated prior to a 409A Change in Control for any
reason that would have constituted a Qualifying Termination if it had occurred
following such 409A Change in Control; (ii) such Participant reasonably
demonstrates that such termination (or Good Reason event) was at the request of
a third party who had indicated an intention or taken steps reasonably
calculated to effect such 409A Change in Control; and (iii) such 409A Change in
Control involving such third party (or a party competing with such third party
to effectuate a 409A Change in Control) does occur, then for purposes of this
Plan, the date immediately prior to the date of such termination of employment
or event constituting Good Reason shall be treated as a Change in Control. A
Participant described in the immediately preceding sentence shall be referred to
as a “Pre-Transaction Participant” for purposes of this Plan.

(b) Authority. The Committee shall have the authority to place a Participant in
any Tier or to transfer a Participant from one Tier to another Tier at any time.
The Chief Executive Officer of the Company shall have the authority to place a
Participant in Tier 2 or Tier 3 or to transfer a Participant among Tier 2 and
Tier 3 at any time. All such determinations shall be made in writing and dated,
and shall be set forth on the Severance Benefits Schedule. Notwithstanding the
foregoing, any reduction in Severance Benefits, whether by moving a Participant
from one Tier to another or otherwise, made during the one-year period prior to
the execution of a definitive agreement that can be expected to result in a
Change in Control shall be deemed null and void upon the execution of such
agreement.

3. PAYMENTS UPON TERMINATION OF EMPLOYMENT.

If, during the two-year period following a Change in Control, the employment of
a Participant shall terminate by reason of a Qualifying Termination, then the
Company shall provide to such Participant the following benefits:

(a) Accrued Compensation. Within thirty (30) days following such Participant’s
Date of Termination, the Company shall pay to such Participant a lump-sum cash
amount equal to the sum of (A) such Participant’s Base Salary (without regard to
any reduction constituting Good Reason) through the Date of Termination and any
bonus awards that have been awarded, but are not yet payable, (B) any accrued
vacation or sick pay, and (C) any other accrued compensation in each case to the
extent not theretofore paid.

(b) Severance Benefit. The Company shall pay to such Participant a lump-sum cash
payment equal to the product of such Participant’s Severance Multiple as set
forth on the Severance Benefit Schedule in effect on the date of the Change in
Control (subject to the last sentence of Section 2(b) hereof) multiplied by the
sum of such Participant’s Base Salary and Annual Bonus.

(c) Welfare Benefits. Commencing on the Date of Termination and continuing for a
period of time equal to one year multiplied by such Participant’s Severance
Multiple, the Company shall continue to keep in full force and effect (or
otherwise provide) all policies of medical, dental, accident, disability and
life insurance with respect to such Participant and his or her dependents with
the same level of coverage, upon the same terms and otherwise to the same extent
as such policies shall have been in effect for such Participant immediately
prior to the Date of Termination (or, if more favorable to such Participant,
immediately prior to the Change in Control), and the Company and such
Participant shall share the costs of the continuation of such insurance coverage
in the same proportion as such costs were shared immediately prior to the Date
of Termination. If such Participant cannot continue to participate in the
policies of the Company (or such Participant’s Employer) providing such
benefits, the Company shall otherwise provide such benefits outside of the
policies on the same after-tax basis as if participation had continued.
Notwithstanding the foregoing, if such Participant becomes reemployed with
another employer and is eligible to receive any of the welfare benefits
described in this Section 3(c) from such employer, such Participant shall cease
receiving such benefit under this Plan.

(d) Equity Incentives. Notwithstanding anything to the contrary in any plan,
award or agreement, immediately upon the Date of Termination, all share options,
restricted shares or other equity incentives held by such Participant with
respect to the Company’s common shares (other than share units awarded under the
Company’s Amended and Restated Executive Incentive Plan) that have not
previously become vested shall become vested and exercisable. In addition, all
share options held by such Participant on the Date of Termination will not
expire until one year following the Date of Termination (or the expiration of
the full original term of the option, if earlier). Share units awarded under the
Company’s Amended and Restated Executive Incentive Plan shall vest and be
payable in accordance with their terms.

(e) Relocation. Upon submission of supporting documentation, the Company shall
pay such Participant’s reasonable relocation expenses to return to his or her
home country, including moving expenses, real estate fees and commissions and
related expenses. Payment of such expenses will be made within thirty (30) days
after submission.

(f) 409A Compliance. Unless otherwise specifically provided in this Section 3,
all payments made under this Section 3 that are deemed to be “deferred
compensation” (within the meaning of Section 409A of the Code) will be paid on
the date that is thirty (30) days immediately following the date that the
Participant experiences a Separation from Service with the Company, provided
that if the Participant is terminated in connection with an exit incentive or
other employment termination program offered to a group or class of employees
(within the meaning of the Age Discrimination in Employment Act of 1967, as
amended), such payments will be made on the date the is sixty (60) days
immediately following the date the Participant experiences a Separation from
Service. Notwithstanding the foregoing, unless otherwise specifically provided
in this Section 3, in the event the Participant is a Specified Employee (as
determined by the Company) at the time of such Separation from Service, payments
made under this Section 3 that are deemed to be deferred compensation will be
paid on the first business day following the date that is six months following
the date of such Separation from Service (or upon the Participant’s death, if
earlier). In addition, in the event of a Change in Control, for each
Participant, an amount equal to the greater of (i) the Severance Payment
(determined as if a Participant’s employment was terminated without Cause on the
date of the Change in Control) or (ii) the amount of severance due under any
employment agreement between such Participant and the Company at the time of the
Change in Control (determined as if a Participant’s employment was terminated
without “cause” (as defined under the employment agreement) on the date of the
Change in Control) will be contributed to an irrevocable rabbi trust, governed
by a rabbi trust agreement (which shall be a grantor trust within the meaning of
Sections 671-678 of the Code) for benefit of the Participants (the “Rabbi
Trust”). The Rabbi Trust shall have an independent trustee (such trustee to have
a fiduciary duty to carry out the terms and conditions of the Rabbi Trust) as
selected by the Company, and shall have restrictions as to the Company’s ability
to amend the Rabbi Trust or to cancel benefits provided thereunder. If following
the establishment and funding of the Rabbi Trust a Participant has a Qualifying
Termination, then the Severance Payment due upon such termination of employment
hereunder (or the amount of severance due under the Participant’s employment
agreement, if greater) will be paid from the Rabbi Trust in accordance with the
provisions of this Section 3. In the event that the Rabbi Trust does not have
sufficient funds to pay any portion of the Severance Payment (or the amount of
severance due under the Participant’s employment agreement, if applicable), such
portion will be paid by the Company in accordance with the provisions of this
Section 3. Payment and vesting of any amount under this Section 3 will be
conditioned upon compliance with Section 11 of this Plan.

(g) Pre-Transaction Participant. Notwithstanding anything in this Section 3 to
the contrary, (i) for purposes of Section 3(a) hereof, the actual date of the
Pre-Transaction Participant’s termination of employment will be treated as the
Date of Termination, (ii) severance amounts payable to a Pre-Transaction
Participant pursuant to Section 3(b) hereof shall be paid within thirty
(30) days of the 409A Change in Control, (iii) for purposes of Sections 3(c) and
3(d) hereof, the date of the 409A Change in Control for a Pre-Transaction
Participant shall be his or her Date of Termination, and (iv) or purposes of
Section 3(e) hereof, any expenses incurred by a Pre-Transaction Participant
prior to the 409A Change in Control will be paid within thirty (30) days of the
409A Change in Control (subject to the limitations set forth in Section 14(b)
hereof).

4. PAYMENT CAP.

(a) Anything in this Plan to the contrary notwithstanding, in the event it shall
be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of a
Participant (whether pursuant to the terms of this Plan or otherwise) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Payments payable to such Participant shall be
reduced to the maximum amount that could be paid to Participant without giving
rise to the Excise Tax (the “Safe Harbor Cap”). Notwithstanding the foregoing,
if the aggregate amount of the Payments payable to a Participant, less the
aggregate amount of the Excise Tax on such Payments, is greater than the amount
of the Safe Harbor Cap, then the Payments payable to such Participant shall not
be reduced to the Safe Harbor Cap. The reduction, if any, of Payments to the
Safe Harbor Cap shall be made first by reducing (but not below zero) the
payments under Section 3(b) of this Plan and then by reducing any other Payments
to the Participant, unless an alternative method of reduction is elected by such
Participant.

(b) All determinations required to be made under this Section 4, including
whether Payments must be reduced to the Safe Harbor Cap and the assumptions to
be utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and such Participant within fifteen
(15) business days of the receipt of notice from the Company or such Participant
that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the “Determination”). In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, such Participant may appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder. If
the Accounting Firm determines that no Excise Tax is payable by such
Participant, or that no reduction of the Payments payable to such Participant
shall occur, the Accounting Firm shall furnish such Participant with a written
opinion to such effect, and to the effect that failure to report the Excise Tax,
if any, on such Participant’s applicable federal income tax return will not
result in the imposition of a negligence or similar penalty. In the event the
Accounting Firm determines that the Payments shall be reduced to the Safe Harbor
Cap, it shall furnish such Participant with a written opinion to such effect.
The Determination by the Accounting Firm shall be binding upon the Company and
such Participant.

5. WITHHOLDING TAXES.

The Company may withhold from all payments due to a Participant (or such
Participant’s beneficiary or estate) hereunder all taxes which, by applicable
federal, state, local or other law, the Company or any Employer is required to
withhold therefrom.

6. NO MITIGATION OR OFFSET.

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against a Participant or others, except as set forth in
Section 15(d) hereof. In no event shall a Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to such Participant under any of the provisions of this Agreement, and, except
as set forth in Section 3(c) hereof, such amounts shall not be reduced whether
or not such Participant obtains other employment.

7. REIMBURSEMENT OF EXPENSES; ARBITRATION.

The Company agrees to pay as incurred all legal fees and expenses which a
Participant may reasonably incur as a result of any contest pursued or defended
against in good faith by such Participant regarding this Plan plus, in each
case, interest on any delayed payment at the applicable Federal rate provided
for in Section 7872(f)(2)(A) of the Code. Any dispute or controversy arising
under or in connection with this Plan shall be settled exclusively by
arbitration in the city nearest to the place of residence of such Participant in
which a United States District Court is situated by three arbitrators in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrators’ award in any court having
jurisdiction; provided, however, that such Participant shall be entitled to seek
specific performance of such Participant’s right to be paid under this Plan
during the pendency of any dispute or controversy arising under or in connection
with this Plan. The Company shall bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section, unless the
arbitrators determine that such Participant’s position was frivolous or
otherwise taken in bad faith, in which case the arbitrators may determine that
such Participant shall bear his or her own legal fees.

8. TERMINATION OR AMENDMENT OF PLAN.

This Plan shall be in effect as of the Effective Date. The Company shall have
the right prior to a Change in Control, in its sole discretion pursuant to
action by the Board, to approve the termination or amendment of this Plan;
provided, however, that no such action which would adversely affect the rights
or potential rights of Participants shall be effective if taken or approved by
the Board during the twelve (12) month period prior to a Change in Control; and
provided, further, that in no event shall this Plan be terminated or amended
following a Change in Control in any manner which would adversely affect the
rights or potential rights of Participants under this Plan with respect to such
Change in Control. Notwithstanding the foregoing, subject to Section 2(b)
hereof, adjustments or changes to the Severance Benefit Schedule prior to
execution of a definitive agreement that can be expected to result in a Change
in Control shall not be deemed to be an amendment or termination of the Plan.

9. SUCCESSORS.

(a) This Plan shall not be terminated by any merger, combination, consolidation,
share exchange or similar event involving the Company whereby the Company is or
is not the surviving or resulting entity. In the event of any merger,
consolidation, share exchange or similar event, the provisions of this Plan
shall be binding upon the surviving or resulting corporation or the person or
entity to which such assets are transferred.

(b) This Plan shall inure to the benefit of and be enforceable by a
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If a Participant shall
die while any amounts are payable to such Participant hereunder (including any
payments which may be owed under Section 4), all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to such
person or persons appointed in writing by such Participant to receive such
amounts or, if no person is so appointed, to such Participant’s estate.

10. NON-SOLICITATION; NON-DISCLOSURE; NON-DISPARAGEMENT.

The following conditions apply to the receipt by a Participant of the payments
and benefits provided for under this Plan:

(a) At all times during such Participant’s employment and for a period of time
immediately following the Date of Termination equal to one year multiplied by
such Participant’s Severance Multiple, such Participant shall not, without the
prior written consent of the Committee (or its delegate), solicit or take any
action to cause the solicitation of any person who as of that date was a client,
customer, policyholder, vendor, consultant or agent of the Company to
discontinue business, in whole or in part, with the Company.

(b) At all times during such Participant’s employment and for a period of time
immediately following the Date of Termination equal to one year multiplied by
such Participant’s Severance Multiple, such Participant shall not, without the
prior written consent of the Committee (or its delegate), employ or seek to
employ any person employed at that time by the Company or any of its
Subsidiaries, or otherwise encourage or entice such person or entity to leave
such employment.

(c) Such Participant shall keep secret and retain in the strictest confidence
all confidential matters which relate to the Company, its Subsidiaries and
affiliates, including, without limitation, customer lists, client lists, trade
secrets, pricing policies and other business affairs of the Company, its
Subsidiaries and affiliates learned by him or her from the Company or any such
Subsidiary or affiliate or otherwise, and not to disclose any such confidential
matter to anyone outside the Company or any of its Subsidiaries or affiliates,
whether during or after such Participant’s period of service with the Company,
except (i) as such disclosure may be required or appropriate in connection with
such Participant’s work as an employee of the Company or any of its Subsidiaries
or (ii) when required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company, its Subsidiaries
and affiliates or by any administrative or legislative body (including a
committee thereof) with apparent jurisdiction to order such Participant to
divulge, disclose or make accessible such information. Such Participant must
give the Company advance written notice of any disclosure pursuant to clause
(ii) of the preceding sentence and to cooperate with any efforts by the Company
to limit the extent of such disclosure. Upon request by the Company, such
Participant will deliver promptly to the Company upon termination of such
Participant’s services for the Company, or at any time thereafter as the Company
may request, all Company, Subsidiary or affiliate memoranda, notes, records,
reports, manuals, drawings, designs, computer files in any media and other
documents (and all copies thereof) relating to the Company’s or any Subsidiary’s
or affiliate’s business and all property of the Company or any subsidiary or
affiliate associated therewith, which such Participant may then possess or have
under such Participant’s direct control, other than personal notes, diaries,
rolodexes and correspondence.

(d) Such Participant shall not express any opinions or views or knowingly take
any other actions that will materially and adversely affect the business
reputation or goodwill of the Company or its affiliates, directors, officers or
employees.

11. WAIVER, RELEASE AND AGREEMENT.

The receipt of severance payments and benefits provided to a Participant under
Section 3 hereof shall be conditioned upon the execution and non-revocation by
such Participant of a full and complete waiver and release of any and all claims
against the Company, its affiliates and their officers and directors, and
agreement to comply with the covenants set forth in Section 10 hereof,
substantially in the form attached hereto as Exhibit A.

12. GOVERNING LAW; VALIDITY.

The interpretation, construction and performance of this Plan shall be governed
by and construed and enforced in accordance with the laws of the State of New
York without regard to the principles of conflicts of laws thereof. The
invalidity or unenforceability of any provision of this Plan shall not affect
the validity or enforceability of any other provision of this Plan, which other
provisions shall remain in full force and effect.

13. ADMINISTRATION.

This Plan shall be administered by the Committee. The Committee shall provide
written notice to any Participant whose claim for Severance Benefits has been
denied, setting forth specific reasons for such denial, written in a manner
calculated to be understood by such Participant, and affording such Participant
a full and fair review of the decision denying the claim.

14. SECTION 409A.

(a) To the extent applicable, it is intended that the provisions of this Plan
shall comply with the provisions of Section 409A of the Code. This Plan shall be
construed and applied in a manner consistent with this intent.

(b) All reimbursements and in-kind benefits provided under this Plan shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement
shall be for expenses incurred during a Participant’s lifetime (or during a
shorter period of time specified in the Plan), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred (or such earlier date if specified in
the Plan), and (iv) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

15. MISCELLANEOUS.

(a) Except as provided in Section 3(f) hereof, (i) neither the Company nor any
Employer shall be required to fund or otherwise segregate assets to be used for
the payment of any benefits under this Plan, and (ii) the Company shall make
such payments only out of its general corporate funds, and therefore its
obligation to make such payments shall be subject to any claims of its other
creditors having priority as to its assets.

(b) The “Effective Date” of the amendment and restatement of this Plan is
October 21, 2014.

(c) This Plan does not constitute a contract of employment or impose on the
Company or a Participant’s Employer any obligation to retain a Participant as an
employee, to change the status of a Participant’s employment, or to change the
policies of the Company or its Subsidiaries regarding termination of employment.

(d) Any amounts payable to a Participant pursuant to any other plan or agreement
with, the Company or other Employer on account of such Participant’s termination
of employment, including without limitation, any employment agreement between
the Participant and the Company, shall be offset against any payments made to
such Participant pursuant to this Plan to the extent necessary to avoid the
duplication of benefits.

EXHIBIT A

FULL AND COMPLETE WAIVER, RELEASE
AND AGREEMENT
(this “Release”)

In consideration of the severance payments and benefits (the “Benefits”) to be
provided to me pursuant to the Amended and Restated Change in Control Severance
Plan of Platinum Underwriters Holdings, Ltd. (the “Severance Plan”), I hereby
warrant and represent and agree to comply with the following:

(a) At all times during my employment with the Companies and for a period of
time equal to one year multiplied by my Severance Multiple (as defined in the
Severance Plan) immediately following termination for any reason, I did not and
shall not, without the prior written consent of the Compensation Committee of
the Board of Directors of Platinum Underwriters Holdings, Ltd. (the
“Committee”), (i) solicit or take any action to cause the solicitation of any
person who as of that date was a client, customer, policyholder, vendor,
consultant or agent of the Companies to discontinue business, in whole or in
part, with the Companies, or (ii) employ or seek to employ any person employed
at that time by the Companies or otherwise encourage or entice such person or
entity to leave such employment.

(b) I shall keep secret and retain in the strictest confidence all confidential
matters which relate to the Companies, including, without limitation, customer
lists, client lists, trade secrets, pricing policies and other business affairs
of the Companies learned by me from the Companies or otherwise, and I shall not
disclose any such confidential matter to anyone outside the Companies, whether
during or after my period of service with the Companies, except (i) as such
disclosure may be required or appropriate in connection with my work as an
employee of the Companies or (ii) when required to do so by a court of law, by
any governmental agency having supervisory authority over the business of the
Companies or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order me to divulge, disclose or make
accessible such information. I shall give Platinum Underwriters Holdings, Ltd.
advance written notice of any disclosure pursuant to clause (ii) of the
preceding sentence and to cooperate with any efforts by the Companies to limit
the extent of such disclosure. Upon request by the Companies, I shall deliver
promptly to Platinum Underwriters Holdings, Ltd. upon termination of my
employment with the Companies, or at any time thereafter as the Companies may
request, all memoranda, notes, records, reports, manuals, drawings, designs,
computer files in any media and other documents (and all copies thereof)
relating to the Companies’ business and all property of the Companies, which I
possess or which are under my direct control, other than personal notes,
diaries, rolodexes and correspondence.

(c) I shall not express any opinions or views or knowingly take any other
actions that will materially and adversely affect the business reputation or
goodwill of the Companies or their affiliates, directors, officers and
employees.

I,       , in consideration of the Benefits for myself and my heirs, executors,
administrators and assigns, do hereby knowingly and voluntarily release and
forever discharge Platinum Underwriters Holdings, Ltd., and its subsidiaries,
affiliates predecessors, successors, agents and representatives (collectively,
the “Companies”) and their respective current and former directors, officers and
employees from, and covenant not to sue or proceed against any of the foregoing
on the basis of, any and all claims, actions and causes of action upon or by
reason of any matter arising out of my employment by the Companies and the
cessation of said employment, and including, but not limited to, any alleged
violation of those federal, state and local laws prohibiting employment
discrimination based on age, sex, race, color, national origin, religion,
disability, veteran or marital status, sexual orientation, or any other
protected trait or characteristic, or retaliation for engaging in any protected
activity, including, without limitation, the Age Discrimination in Employment
Act of 1967, 29 U.S.C. 621 et seq., as amended by the Older Workers Benefit
Protection Act, P.L. 101-433, the Equal Pay Act of 1963, 9 U.S.C. 206 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e et seq.,
the Civil Rights Act of 1866, 42 U.S.C. 1981, the Civil Rights Act of 1991, 42
U.S.C. 1981a, the Americans with Disabilities Act, 42 U.S.C. 12101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. 791 et seq., the Family and Medical Leave
Act of 1993, 28 U.S.C. 2601 and 2611 et seq., the New York State and New York
City Human Rights Laws, and equivalent provisions under Bermuda law (including,
without limitation, the Employment Act 2000 and the Human Rights Act 1981),
whether KNOWN OR UNKNOWN, fixed or contingent, which I ever had, now have, or
may have, or which I, my heirs, executors, administrators or assigns hereafter
can, shall or may have, from the beginning of time through the date on which I
sign this Full and Complete Waiver, Release and Agreement (this “Release”),
including without limitation those arising out of or related to my employment or
separation from employment with the Companies (collectively the “Released
Claims”). I specifically waive the benefit of any statute or rule of law which,
if applied to this Release, would otherwise exclude from its binding effect any
claims not now known by me to exist. This Release does not purport to waive
claims arising under these laws after the date of this Release or any claims for
breach of this Release.

I further agree, promise and covenant that, to the maximum extent permitted by
law, neither I nor any person, organization, or other entity acting on my behalf
has filed or will file any complaint, charge, claim or suit or cause or permit
to be filed, charged or claimed, any action for damages or other relief
(including injunctive, declaratory, monetary or other relief) against the
Companies or any other releasee involving any matter occurring in the past up to
the date of this Agreement, or involving or based upon any claims, demands,
causes of action, obligations, damages or liabilities which are the subject of
this Agreement. This Agreement shall not affect any rights I may have under the
Older Workers Benefit Protection Act to have a judicial determination of the
validity of this Release and does not purport to limit any right I may have to
file a charge under the ADEA or other civil rights statute or to participate in
an investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigative agency. This Agreement does, however, waive
and release any right to recover damages under the ADEA or other civil rights
statute.

I hereby warrant and represent that I have made no sale, assignment, or other
transfer, or attempted sale, assignment, or other transfer, of any of the
Released Claims. I fully understand and agree that:



1.   This Release is in exchange for the Benefits, to which I would otherwise
not be entitled;



2.   I am hereby advised to consult and have had the opportunity to consult with
an attorney before signing this Release;



3.   I have twenty-one (21) days from my receipt of this Release within which to
consider whether or not to sign it;



4.   I have seven (7) days following my signature of this Release to revoke the
Release; and



5.   This Release shall not become effective or enforceable until the revocation
period of seven (7) days has expired.

If I choose to revoke this Release, I must do so by notifying Platinum
Underwriters Holdings, Ltd. in writing. This written notice of revocation must
be faxed and mailed by first class mail within the seven (7) day revocation
period and addressed as follows:

Platinum Underwriters Holdings, Ltd.
Waterloo House
100 Pitts Bay Road
Pembroke HM 08, Bermuda
Attention: General Counsel
Telephone: 441-295-7195
Fax: 441-295-4605

With a copy to:

Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attention: Jonathan L. Freedman, Esq.
Telephone: 212-839-6782
Fax: 212-839-5599

This Release is the complete understanding between me and the Companies in
respect of the subject matter of this Release and supersedes all prior
agreements relating to the same subject matter. I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.

In the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release shall remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. This Release is to be governed by and construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflicts of laws thereof. This Release inures to the benefit of the Companies
and their successors and assigns. I have carefully read this Release, fully
understand each of its terms and conditions, and intend to abide by this Release
in every respect. As such, I knowingly and voluntarily sign this Release.

[Name]

Dated:       

